DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Response to Election
Applicant’s election without traverse of Group I, claims 1-17, in the reply dated March 22, 2022, is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claims 1, 11, and 13 are objected to because of the following informalities.
Considering Claim 1: Claim 1 recites that the claimed coalescent agent excludes “coalescent agents of epoxidized fatty acid methyl ester obtained from soybean oil where the alkyl is C1 (methyl epoxy esters derived from soybean oil).”  The language within the parentheses is interpreted as a restatement of the structure of the excluded type of coalescent agent.  Applicant should rewrite this negative limitation to more clearly identify the claimed subject matter and reduce redundancy in the claim language.  For example, the negative limitation may be changed to the following wherein clause: “wherein the coalescent agent is not an epoxidized fatty acid methyl ester obtained from soybean oil.”
Considering Claims 11 and 13: Claim 11 recites that the functionalized fatty acid esters are “epoxidized fatty acid monoglycerides or functionalized fatty acid diglycerides.”  Claim 13 recites that the functionalized fatty acid esters are “epoxidized fatty acid monoglycerides or epoxidized fatty acid diglycerides.”  The difference in the language of these claims is in how the diglycerides are described.  Claim 11 says they are “functionalized” while claim 13 says they are “epoxidized.”  Both claims depend from claim 1, which specifies that the functional group used to make the functionalized fatty acid ester is “selected from the group consisting of epoxides” (and nothing else).  Thus, it appears that in the context of the present claims, the term “functionalized” means the same thing as “epoxidized” because there are no other options for the claimed functionalization aside from the functionalization by epoxides.  Thus, is appears that claims 11 and 13 are directed at exactly the same subject matter.  Applicant should cancel one of the claims.  See MPEP § 608.01(m) (discussing duplicate claims).
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 1-17: Claim 1 recites that the functionalized fatty acid alkyl or benzyl ester is “preferably” a certain type of ester.  The claims are indefinite because it is not clear whether the preferred limitation is required or optional.  For the purpose of further examination, the preferred limitation is interpreted as being optional.
Considering Claim 2: Claim 2 recites that the functionalized fatty acid ester is “preferably” a “monoester, monoglyceride, diglyceride, or mixtures thereof.”  The claim is indefinite because it is not clear whether the preferred limitation is required or optional.  For the purpose of further examination, it is interpreted as being optional.
Considering Claim 5: Claim 5 recites the limitation “said epoxidized fatty acid esters.”  The claim is indefinite because this term lacks antecedent basis.  The examiner understands that parent claim 1 recites a composition that contains “one or more functionalized fatty acid C1 – C22 alkyl or benzyl esters . . . wherein said functionalized fatty acid esters have on or more functional groups per molecule selected from the group consisting of epoxides.”  However, claim 1 does not use the phrase “epoxidized fatty acid esters” and it is unclear why applicant is using this term in claim 5 instead of the term “functionalized fatty acid esters,” which is used by claim 1.  If these terms mean the same thing, it is unclear why applicant is using two terms to refer to the same limitation.  If they do not mean the same thing, it is unclear what the difference is.  For the purpose of further examination, the term “said epoxidized fatty acid esters” in claim 5 is interpreted to mean the “functionalized fatty acid esters” of parent claim 1.
Claim Rejections – 35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 7 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Considering Claim 7: Claim 7 recites that “said one or more functionalized fatty acid alkyl or benzyl esters are epoxidized fatty acid alkyl or benzyl esters.”  Claim 7 depends from claim 1.  Claim 1 requires that the functionalized fatty acid esters have “one or more functional groups per molecule selected from the group consisting of epoxides.”  This requirement of claim 1 is identical to requiring that the functionalized fatty acid esters be epoxidized fatty acid esters (i.e., the limitation of claim 7).  Accordingly, it does not appear that claim 5 further limits the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ewumbua M. Monono et al., Characterizing the Epoxidation Process Conditions of Canola Oil for Reactor Scale-Up, 67 Industrial Crops and Products 364 (2015) (“Monono”) as evidenced by Alfred Thomas et al., Fats and Fatty Oils, Ullmann’s Encyclopedia of Industrial Chemistry, published online 2015, 84 pages (“Thomas”).
Considering Claim 1: Monono teaches epoxidized canola oil prepared by treating canola oil with hydrogen peroxide, acetic acid, and an ion exchange resin.  (Monono, 366, first column, section 2.2).  Monono teaches examples where the epoxidation is performed under various hydrogen peroxide addition times and reaction temperatures.  (Id. 369, Table 3).  
Canola oil (i.e., rapeseed oil) is a fatty acid ester of glycerol (i.e., it is a C3 alkyl fatty acid ester).  (Thomas, 3, second column, section 2.1; 71-72, section 13.33).  The epoxide groups in the epoxidized canola oil of Monono read on the functional groups of claim 1.  The term “coalescent agent for waterborne coatings” in the preamble of claim 1 is interpreted to be an intended use that does not define the structure of the claimed composition.  See MPEP § 2111.02.
Considering Claims 2, 11, and 13: Evidentiary reference Thomas provides evidence that naturally occurring fats (such as canola/rapeseed oil) contain a mixture of triglycerides (i.e., fatty acid triglycerides of claim 2), diglycerides, and monoglycerides.  (Thomas, 3, second column, section 2.1).  The additional evidentiary reference R. Zadernowski & F. Sosulski, Composition of Total Lipids in Rapeseed, 55 Journal of the American Oil Chemists’ Society 870 (1978) provides evidence that rapeseed oil (i.e., canola oil) contains about 92% triglycerides, about 1% diglycerides, and a trace amount of monoglycerides.  (Zadernowski, 871, Table I).
Considering Claims 3 and 10: Monono teaches epoxidized canola oil.  (Monono, 366, first column, section 2.2).  The canola oil of Monono reads on the canola oil of claims 3 and 10.
Considering Claim 4: With respect to the claimed oxirane value, Monono teaches examples of epoxidized canola oil having an oxirane content (i.e., oxirane value) of between about 6.1 and 6.4%.  (Monono, 369, Table 3).
	With respect to the claimed iodine number, Monono teaches an example epoxidized canola oil where 96.5% of the carbon double bonds are converted to epoxy groups.  (Id.).  Monono also teaches that the canola oil has 0.44 moles of unsaturation per 100 g of the oil.  (Id. 366, first column, section 2.2).  Accordingly, the examiner calculates that 100 g of the example epoxidized canola oil contains ([100 –  96.5] ÷ 100) × 0.44 mol = 0.0154 moles of unsaturation.  Because iodine has a molecular weight of about 127 g/mol, a 100 g sample of the example epoxidized canola oil of Monono is calculated to consume 0.0154 moles × 127 g/mol = 1.96 g of iodine.  This corresponds to an iodine number of 1.96 g I2/100 g.  This value falls within the range of claim 4.
	Monono is silent as to the acid value of the epoxidized canola oil.  However, evidentiary reference Reza Farhoosh et al., The Effect of Commercial Refining Steps on the Rancidity Measures of Soybean and Canola Oil, 115 Food Chemistry 933 (2009) (“Farhoosh”) provides evidence that crude canola oil has an acid value of 3.22 mg KOH/g oil.  (Farhoosh, 935, Table 2).  This value falls within the “no more than 10 mg KOH/g” range of claim 4.  There is no indication in the prior art of record that the epoxidation step of Monono would substantially affect the acid value of the canola oil (i.e., by introducing additional free fatty acid).  Accordingly, the examiner finds that the preponderance of the evidence supports a conclusion that the epoxidized canola oil of Monono would necessarily have an acid value falling within the claimed range of “no more than 10 mg KOH/g.”
Considering Claim 5: Monono examples of epoxidized canola oil having an oxirane content (i.e., oxirane value) of between about 6.1 and 6.4%.  (Monono, 369, Table 3).
Considering Claims 7-9: Monono teaches epoxidized canola oil.  (Monono, 366, first column, section 2.2).  The epoxidized canola oil of Monono is an epoxidized fatty acid alkyl ester of glycerol (i.e., a C3 alkyl compound) that reads on the epoxidized fatty acid alkyl or benzyl ester of claim 7, the epoxidized fatty acid C1-C22 alkyl ester of claim 8, and the epoxidized fatty acid C1-C8 alkyl ester of claim 9.
Claims 1-3, 7-10, and 12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 2004/0102545 (“Robeson”) as evidenced by Alfred Thomas et al., Fats and Fatty Oils, Ullmann’s Encyclopedia of Industrial Chemistry, published online 2015, 84 pages (“Thomas”).
Considering Claim 1: Robeson teaches epoxidized natural oils “such as epoxidized soybean oil.”  (Robeson, ¶ 26).
Soybean oil is a fatty acid ester of glycerol (i.e., it is a C3 alkyl fatty acid ester).  (Thomas, 3, second column, section 2.1; 75-76, section 13.38).  The epoxide groups in the epoxidized soybean oil of Robeson read on the functional groups of claim 1.  The term “coalescent agent for waterborne coatings” in the preamble of claim 1 is interpreted to be an intended use that does not define the structure of the claimed composition.  See MPEP § 2111.02.
Considering Claim 2: Evidentiary reference Thomas provides evidence that naturally occurring fats (such as soybean oil) contain a mixture of triglycerides (i.e., fatty acid triglycerides of claim 2).  (Thomas, 3, second column, section 2.1; 75-76, section 13.38).  
Considering Claims 3, 10, and 12: Robeson teaches epoxidized soybean oil. (Robeson, ¶ 26).
Considering Claims 7-9: Robeson teaches epoxidized soybean oil. (Robeson, ¶ 26).  The epoxidized soybean oil of Robeson is an epoxidized fatty acid alkyl ester of glycerol (i.e., a C3 alkyl compound) that reads on the epoxidized fatty acid alkyl or benzyl ester of claim 7, the epoxidized fatty acid C1-C22 alkyl ester of claim 8, and the epoxidized fatty acid C1-C8 alkyl ester of claim 9.




Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 6 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Ewumbua M. Monono et al., Characterizing the Epoxidation Process Conditions of Canola Oil for Reactor Scale-Up, 67 Industrial Crops and Products 364 (2015) (“Monono”) as evidenced by Alfred Thomas et al., Fats and Fatty Oils, Ullmann’s Encyclopedia of Industrial Chemistry, published online 2015, 84 pages (“Thomas”), as applied above to claim 1.
Considering Claim 6: The teachings of Monono are discussed above with respect to the anticipation rejection of claim 1.
Monono is silent as to the volatile organic content of the epoxidized canola oil.  However, one of ordinary skill in the art would reasonably understand that volatile organic compounds would be impurities in the composition is Monono.  Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials.  Therefore, the issue is whether claims to a pure material are unobvious over the prior art.  In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970).  Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious.  See MPEP § 2144.04(VII).  Monono is analogous art because it is directed to the same field of endeavor as the claimed invention, namely epoxidized fatty acid esters.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have reduced the levels of volatile organic compounds (i.e., impurities) in the epoxidized canola oil of Monono, and the motivation to have done so would have been to provide a more pure chemical intermediate for the “value products” contemplated by Monono, including “plasticizers and stabilizers for polymers, lubricants, and resins in composite materials.”  (Monono, 364, first column).
Considering Claim 12: The teachings of Monono are discussed above with respect to the anticipation rejection of claim 1.
	Monono does not teach an example of an epoxidized soybean oil.  However, Monono teaches generally that it is known in the art to produce epoxidized soybean oil using a variety of epoxidation processes.  (Monono, 365, Table 1).  One of ordinary skill would understand that soybean oil, like canola oil, contains primarily triglycerides (i.e., fatty acid triesters of glycerol).  Monono is analogous art because it is directed to the same field of endeavor as the claimed invention, namely epoxidized fatty acid esters.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the canola oil of Monono with the soybean oil taught generally by Monono, and the motivation to have done so would have been that soybean oil, like canola oil, is a common type of vegetable oil, which Monono describes generally as “one of the most abundant biobased feedstocks.”  (Id., 364, first column).
Claims 14-17 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2004/0102545 (“Robeson”) as evidenced by Alfred Thomas et al., Fats and Fatty Oils, Ullmann’s Encyclopedia of Industrial Chemistry, published online 2015, 84 pages (“Thomas”), as applied above to claim 1.
Considering Claim 14: The teachings of Robeson are discussed above with respect to the anticipation rejection of claim 1.
	Robeson further teaches that the epoxidized soybean oil is an epoxy resin that “can be incorporated in [a] water-based copolymer emulsion.”  (Robeson, ¶¶ 22, 26).  Robeson teaches an example coating composition containing a vinyl acetate/ethylene polymer emulsion together with 20 wt% of “epoxy” (of unspecified structure).  (Id. ¶¶ 49-51).  The vinyl acetate/ethylene polymer emulsion of Robeson reads on the polymeric resin emulsion of claim 14.  Robeson is analogous art because it is directed to the same field of endeavor as the claimed invention, namely vinyl acetate/acrylic based polymeric emulsions containing an epoxy additive.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the epoxidized soybean oil of Robeson in the example coating composition of Robeson, and the motivation to have done so would have been, as Robeson suggests, that epoxidized soybean oil is suitable to use as an epoxy resin in the composition of Robeson.  (Id. ¶ 26).
Considering Claim 15: Robeson teaches an example coating composition containing a vinyl acetate/ethylene polymer emulsion.  (Robeson, ¶¶ 49-51).  The vinyl acetate/ethylene polymer of Robeson reads on the vinyl acetate copolymer of claim 15.
Considering Claims 16 and 17: Robeson teaches that it is suitable to use the epoxy resin “in an amount of from 2 to 25% by weight based upon the polymer solids content.” (Robeson, ¶ 27).  This range substantially overlaps with the ranges of claims 16 and 17.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons.  US Pat. 9,034,965 (“Kazemizadeh”) teaches compositions of soy methyl ester and soybean oil epoxidized with hydrogen peroxide and formic acid.  (Kazemizadeh, col 5, lines 38-55).  US Pat. 9,238,728 (“Donnelly”) teaches a poly(lactic acid) composition blended with epoxidized soy fatty acid methyl esters).  (Donnelly, col 5, lines 10-13).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767